IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

U.S. BORAX INC, : CIVIL ACTION
Vv. : NO. 19-1661
MARK Z.AMEK
ORDER

AND NOW, this 12™ day of July 2019, upon considering Plaintiff's Motion (ECF Doc.
No. 40) to amend our June 14, 2019 Order (ECF Doc. No. 33) solely to extend time to amend its
Complaint to add a long-known third party, finding good cause to avoid duplicative litigation and
without otherwise affecting the close of discovery or trial deadlines, and following today’s
conference with counsel where we also addressed delay in producing undefined confidential
documents for the Defendant’s review, it is ORDERED:

1. Plaintiffs Motion to extend time (ECF Doc. No. 40) under our June 14, 2019 Order
(ECF Doc. No. 33) is GRANTED and we amend our June 14, 2019 Order (ECF Doc. No. 33)
only at paragraph two to allow all motions to join or add additional parties be filed by August 5,
2019;

2. Plaintiff shall produce all presently withheld responsive documents no later than
July 17, 2019 in hard copy to Defendant’s counsel not to leave Defendant’s counsel’s office for
his law firm’s eyes-only and also produce these same documents in an electronic format which
allows counsel, experts and the individual parties to review the allegedly confidential read-only
attorneys/parties’ eyes only documents in a litigation software program allowing password-
protected access from a disclosed defined IP address for each counsel and party, which may not
be copied or forwarded from the litigation software, and which can be monitored by all counsel to

ensure no downloading, copying, deleting, or editing of the allegedly confidential
attorneys/parties’ eyes only documents;

3. The litigation software vendor’s costs of initiating and maintaining the litigation
software limited to these confidential attorneys/parties’ eyes only documents through final Order
shall be equally shared by the Plaintiff and Defendant (50/50) and paid timely under the litigation
support provider’s terms; and,

4. Defendant and his counsel are reminded Defendant shall not retain a hard or
electronic copy of, nor photograph, forward, copy or show to another person, an allegedly

confidential attorneys/parties’ eyes only document absent further Order.

 

KEARNEY, J.
